Detailed Action
The following is a non-final rejection made in response to claims received on June 7th 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10,422,595. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 3,363,351 (“Smith”).
Regarding claim 1, Smith teaches a shortened recoil system comprising:
a bolt carrier (28), which is configured for use in a gas impingement system, wherein the bolt carrier comprises one or more guide rod channels (34, 36);
one or more guide rods (18, 20) configured to fit within the guide rod channel;
one or more recoil springs (38) through which a guide rod can be threaded; and
a rear plate (22) configured to hold one or more guide rods in a selected position.
Regarding claim 2, Smith teaches that the one or more guide rod channels comprise a guide rod hole of sufficient size to allow a guide rod to pass through the guide rod hole (see Figs. 5 and 6).
Regarding claim 3, Smith teaches that the one or more guide rods comprise a first end which is capped (the guide rods are capped at the receiver end 2).
Regarding claim 4, Smith teaches that the one or more guide rods comprise a second end comprising a slot (opposite the first end, the pair of guide rods include a slotted passage through which pin 24 locks the rods to the rear plate/plug 22).
Regarding claim 5, Smith teaches that the rear plate comprises rear plate slots (the rear plate includes a plurality of slots for accommodating the guide rods as well as the laterally extending pin 24 securing the rods thereto).
Regarding claim 8, Smith teaches wherein the rear plate and the one or more guide rods are irremovably connected (see Fig. 3).
The claims cited in this section are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 20180010879 (“Bonine”).
Regarding claim 1, Bonine teaches a shortened recoil system comprising:
a bolt carrier (106), which is configured for use in a gas impingement system, wherein the bolt carrier comprises one or more guide rod channels (adapter 126, attached to the bolt carrier group 106, includes two channels for guide rods 104);
one or more guide rods (104) configured to fit within the guide rod channel;
one or more recoil springs (108) through which a guide rod can be threaded; and
a rear plate configured to hold one or more guide rods in a selected position (the rear face of the adapter includes a set of fasteners that secure the rods in position).
Regarding claims 6 and 7, Bonine teaches wherein the bolt carrier comprises a gas key/strike face (gas keys and strike faces are replaceable components to bolt assemblies; Fig. 7 of Bonine teaches a gas key may be applied and, given the context of the Applicant’s inventive recoil system, is a structural equivalent to a strike face since it serves the same function and is not excluded by any explicit definition provided in the specification for an equivalent1).
Regarding claim 20, Bonine teaches a method for using a shortened recoil system comprising:
providing a bolt carrier (106), which is configured for use in a gas impingement system, wherein the bolt carrier comprises one or more guide rod channels (adapter 126, attached to the bolt carrier group 106, includes two channels for guide rods 104);one or more guide rods (104) configured to fit within the guide rod channel; one or more recoil springs (108) through which a guide rod can be threaded; and a rear plate configured to hold one or more guide rods in a selected position (the rear face of the adapter includes a set of fasteners that secure the rods in position);
providing a rifle comprising an AR-15 rifle comprising a standard bolt carrier system; removing the standard bolt carrier system from the AR-15 rifle; installing the shortened recoil system in the AR-15 rifle, and operating the AR-15 rifle (Bonine teaches that the firearm platform to which the recoil system 100 may be applied is the AR-15; see para. [0020]).
Conclusion
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-270-5799.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641





    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2183 – Making a Prima Facie case of Equivalence